Citation Nr: 0618280	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  01-01 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active military duty from July 1942 to 
January 1946.  He died in January 1973 at the age of 59 
years. The appellant is the adult child of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  Specifically, at that time, the RO 
determined that service connection for the cause of the 
veteran's death, for accrued benefits purposes, was not 
warranted.

This matter was most recently before the Board in September 
2005, at which time it was remanded for additional 
development.  The case is now returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

As indicated above, this case was previously remanded in 
September 2005.  At that time it was noted that during her 
April 2005 personal hearing, the appellant asserted that that 
a private physician, Dr. Joy Ladue Johnson, an internist, had 
told her that the veteran's in-service exposure to smoke, 
chlorine, and gas (which resulted in the burns to his lower 
lip) or his smoking (which began during his active military 
duty) could have caused the cancer of the veteran's larynx, 
which ultimately resulted in his death.  The appellant 
indicated that Dr. Johnson had not put her opinion in written 
form and that she did not feel it was necessary to obtain 
such an opinion.  Nevertheless, as the appellant had not been 
represented at the time of her hearing, and it was considered 
possible that the importance of submitting an opinion from 
Dr. Johnson may not have been fully appreciated by the 
appellant, the Board directed that on remand, the RO should 
obtain the appropriate release from the appellate and contact 
Dr. Johnson so that she might provide a written statement 
concerning any opinion that she may have had regarding the 
etiology of the veteran's larynx cancer. 

By letter dated in December 2005, the RO provided the 
appellant with an Authorization And Consent To Release 
Information (VA Form 21-4142), requesting that it be 
completed and returned so that an opinion could have been 
obtained from Dr. Johnson.

In February 2006, the RO issued a Supplemental Statement of 
the Case (SSOC) indicating that the appellant had not 
returned the VA Form 21-4142 and, therefore, an opinion could 
not be obtained from Dr. Johnson.  The case was then returned 
to the Board.

In a letter to the Board from the veteran's representative 
dated in May 2006, a Consent To Release Of Information 
executed by the appellant was submitted which provided, in 
pertinent part, that private medical records of the veteran 
could be obtained.  In light of the receipt of the foregoing, 
the Board finds that a remand is necessary to accord the RO 
the opportunity to procure any such pertinent evidence which 
may be available from Dr. Johnson.  The United States Court 
of Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers, as a matter of law, the right to 
compliance with the remand orders.  It constitutes error on 
the part of the Board to fail to insure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Dr. Joy Ladue 
Johnson and request that she provide a 
written statement concerning any opinion 
that she may have rendering regarding the 
etiology of the veteran's larynx cancer.  
Supporting rationale for any opinion(s) 
expressed would also be very helpful.  If 
Dr. Johnson treated the veteran at any 
time during his lifetime, she should 
include, with her medical opinion, copies 
of records of any such treatment that she 
may have rendered to the veteran.  All 
available documents should be associated 
with the veteran's claims folder.

2.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for the cause of the veteran's death, for 
accrued benefits purposes.  If the 
decision remains in any way adverse to the 
appellant, she and her attorney should be 
provided with a SSOC. The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until she is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this REMAND are to obtain 
additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



